Exhibit 10.42

 

AMENDED AND RESTATED SHARE REDEMPTION PROGRAM

OF PIEDMONT OFFICE REALTY TRUST, INC.

 

Effective for Redemptions of Shares beginning April 30, 2009

 

On March 10, 2009, the board of directors of Piedmont Office Realty Trust, Inc.
(“Piedmont”) approved a revision to the current share redemption program
effective for redemptions of shares beginning April 30, 2009, pursuant to the
terms and conditions set forth below. Prior to the time that our shares are
listed on a national securities exchange, stockholders of Piedmont who have held
their shares for at least one year may receive the benefit of limited interim
liquidity by presenting for redemption all or any portion of their shares to us
at any time in accordance with the procedures outlined herein. At that time, we
may, subject to the conditions and limitations described below, redeem the
shares presented for redemption for cash to the extent that we have sufficient
designated funds available to us to fund such redemption.

 

If you have held your shares for the required one-year period, you may redeem
your shares for a purchase price equal to the lesser of (1) $7.03 per share or
(2) the purchase price per share that you actually paid less the special capital
distribution of $1.62 per share in June 2005 if received by you. In the event
that you are redeeming all of your shares, shares purchased pursuant to our
dividend reinvestment plan may be excluded from the foregoing one-year holding
period requirement, in the discretion of our board of directors. In addition,
for purposes of the one-year holding period, limited partners of Piedmont
Operating Partnership, LP (“Piedmont OP”) who exchange their limited partnership
units for shares in Piedmont shall be deemed to have owned their shares as of
the date they were issued their limited partnership units in Piedmont OP. In
addition, our board of directors has delegated to our officers the right to
waive the one-year holding period in the event of the death or other exigent
circumstances.

 

Subject to funds being available, we will limit the number of shares redeemed
pursuant to our share redemption program as follows: (1) during any calendar
year, we will not redeem in excess of 5.0% of the weighted-average number of
shares outstanding during the prior calendar year; and (2) in no event shall the
aggregate amount of redemptions under our share redemption program exceed
aggregate proceeds received from the sale of shares pursuant to our dividend
reinvestment plan. In addition, the board of directors has limited the maximum
dollar amount of shares that will be redeemed for the year ended December 31,
2009 to $100,000,000.

 

The board of directors may set aside an amount determined annually by the board
not to exceed 30% of the funds available for redemption during each calendar
year for (1) redemptions upon the death of a stockholder (“redemptions upon
death”) and (2) redemptions for certain stockholders to satisfy required minimum
distribution requirements as set forth under Sections 401(a)(9), 403(b)(10),
408(a)(6), 408(b)(3), and 408(A)(c)(5) of the Internal Revenue Code (“required
minimum distribution redemptions”), which will have the effect of reducing the
amount of funds otherwise available for other redemption requests. The board has
determined that up to 30% of funds available for redemption will be reserved for
redemptions upon death and required minimum distribution redemptions for
calendar year 2009.

 

We will redeem shares on the last business day of each month. We must receive
requests for redemption at least five business days before the end of the month
in order for us to repurchase the shares that month. If we cannot purchase all
shares presented for redemption in any month, the board of directors will
exercise its discretion to allocate the amount of shares redeemed based upon a
maximum amount of proceeds per stockholder requesting redemption, so as not to
exceed the limitations set forth above and further redemptions for the remainder
of the calendar year shall cease unless the board of directors determines to
amend the program. Our board of directors reserves the right in its sole
discretion upon 30



--------------------------------------------------------------------------------

days’ notice to (1) change the purchase price for redemptions, (2) reduce the
number of shares purchased under the share redemption program, or (3) otherwise
amend the terms of, suspend or terminate our share redemption program for any
reason; provided, however, that the board of directors may cause an immediate
temporary suspension of the share redemption program at any time if the board of
directors becomes aware of undisclosed material information that it believes
should be publicly disclosed before shares are redeemed. We will notify you of
such developments either (1) by disclosure in the annual or quarterly reports of
Piedmont filed under the Securities Exchange Act of 1934 or (2) by means of a
separate mailing to you, accompanied by disclosure in a current or periodic
report filed under the Securities Exchange Act of 1934.

 

We cannot guarantee that the funds set aside for our share redemption program
will be sufficient to accommodate all requests made in any year or in any given
month. If we do not have sufficient funds available, at the time when redemption
is requested, you can (1) withdraw your request for redemption, or (2) ask that
we honor your request at such time in the future, if any, when sufficient funds
become available.

 

If we do not completely satisfy a stockholder’s redemption request at month-end
because the request was not received in time or because of the restrictions on
the number of shares we could redeem under the program, we intend to treat the
unsatisfied portion of the redemption request as a request for redemption on the
next available date of redemption unless the stockholder withdraws his or her
request before the next date for redemptions. A stockholder can withdraw a
redemption request upon written notice to Piedmont received at least five
business days prior to the date for redemption.

 

Our share redemption program is intended to provide only interim liquidity for
our stockholders until such time, if ever, that shares of our common stock are
listed and traded on a national securities exchange or some other active
secondary market develops for the shares which would provide liquidity for
stockholders, at which time we anticipate that we would terminate the share
redemption program. No such market presently exists, and we cannot assure you
that any market for your shares will ever develop.

 

Qualifying stockholders who desire to redeem their shares should give written
notice to Wells Capital, Inc., our transfer agent, at 6200 The Corners Parkway,
Norcross, Georgia 30092?3365, Attention: Client Services. The shares we redeem
under our share redemption program will be cancelled. We will not resell such
shares to the public unless they are first registered with the Securities and
Exchange Commission under the Securities Act of 1933 and under appropriate state
securities laws or otherwise sold in compliance with such laws.